internal_revenue_service department of the treasury index number 0qq ngton dc ersds goabrestock telephone number refer reply to cc ebeo plr-117062-98 date d ec ieee attn taxpayer state statute dear this responds to your ruling_request of date on behalf of taxpayer concerning the proper federal_income_tax treatment of certain retirement disability benefits paid to municipal employees under the statute the taxpayer a division of the state provides disability retirement benefits to policemen and firemen pursuant to the statute subdivision b of the statute provides that a member shall be entitled to retirement for disability incurred in the performance of duty if at the time the application is filed he is physically or mentally incapacitated for performance of duty as the natural and proximate result of a disability not caused by his own willful negligence sustained in such service and while actually a member of the policemen’s and firemen’s retirement_system and actually in service upon which his membership is based however in a case where a member is discontinued from service either voluntarily or involuntarily subsequent to sustaining a disability in such service application may be made not later than two years after the member is discontinued from service and provided that the member meets the requirements of subdivisions a and b of the statute subdivision d of the statute provides that after the member files an application_for disability benefits the member shall be given one or more medical examinations if it is determined that the member is physically or mentally incapacitated for the performance 19991g605- of duty pursuant to subdivision b of the statute and ought to be retired he shall be so retired such retirement shall be effective as of a date approved subdivision f of the statute provides a retirement allowance payable upon retirement for disability incurred in the performance of duty consisting of a pension of one-half of his final average salary plus an annuity which shall be the actuarial equivalent of the member's accumulated_contributions if any you request a ruling that the disability retirement payments made under the statute to the extent they do not exceed one-half of the members’ final average salary are made under a statute in the nature of a workmen's_compensation_act and are therefore excludable from the recipients’ gross_income and not subject_to information reporting sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen's_compensation_act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 a also does not apply to amounts which are received as compensation_for a non-occupationa injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts in revrul_85_104 1985_2_cb_52 the service considered a statute under which the participants who were disabled due to work related injury or sickness receive the greater of a fixed percentage of base salary or an amount computed on the basis of years_of_service the service concluded that an amount up to the percentage of base salary specified by the statute would be excludable from the participants’ gross incomes under sec_104 of the code and any excess because it would be computed on the basis of length of service would not be excludable under sec_104 sec_3402 of the code provides that except as otherwise provided in sec_3402 every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with table or computational procedures described by the secretary_of_the_treasury amounts excludable from gross_income under sec_104 of the code are not wages subject_to income_tax_withholding under sec_3402 of the code sec_3121 of the code provides with certain exceptions that for federal_insurance_contributions_act fica_taxes the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3121 of the code provides that the term wages for purposes of sec_3121 does not include any payment or series of payments by an employer to an employee or any of his dependents which is paid a upon or after the termination of an employee's employment relationship because of i death or ii retirement for disability and b under a plan established by the employer which makes provision for his employees generally or a class or classes of his employees or for such employees or class or classes of such employees and their dependents other than such payment or series of payments which would have been paid if the employee’s employment relationship had not been so terminated the statute limits retirement disability benefits to members who become physically or mentally incapacitated as a result of an on-the-job injury and is a statute in the nature of a workmen's_compensation_act retirement disability benefits paid under the statute to the extent they do not exceed one-haif of the member's final average salary are excludable from the recipients’ gross_income under sec_104 of the code benefits paid under the statute which constitute an annuity based on the actuarial equivalent of the members’ accumulated_contributions if any are not excludable from the recipients’ gross_income retirement disability benefits which are excludable from the recipients’ gross_income are not subject_to information reporting except as specifically ruled on above no opinion is expressed or implied with respect to the application of any provision of the code or the regulations to any provision of the statute this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry bekér chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
